*514Opinion by
Donlon, J.
In accordance with stipulation of counsel that the merchandise consists of trays, silent butlers, etc., similar in all material respects to those the subject of Ignas Strauss & Co., Inc. v. United States (28 Cust. Ct. 280, C.D. 1423), the articles in question were held dutiable as follows: (1) The items marked with the letter “A” at 40 percent under paragraph 339 as household utensils, composed wholly or in chief value of brass, not plated with platinum, gold, or silver; (2) the items marked with the letter “B” at 35 percent under the provision in said paragraph, as modified by the trade agreement with the United Kingdom (T.D. 49753), for household utensils, composed wholly or in chief value of copper, not plated with platinum, gold, or silver; and (3) the items marked with the letter “0” at 25 percent under the provision in said paragraph, as modified, supra, for household utensils, composed wholly or in chief value of pewter, not plated with platinum, gold, or silver.